IN TI-IE UNITED STATES DISTRICT COURT
FOR TI-IE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
UNITED STATES OF Al\/IERICA,
Plaintiff,
vs. Case No. 3:l7cr85

JASON MACKEY, n .IUDGE WALTER H. RICE

Defendant

 

ENTRY SETTING BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO
SUPPRESS EVIDENCE (DOC. #22); DECISION AND ENTRY FINDING
DEFENDANT lN VIOLATION OF BOND, BUT DEFERRING ANY ACT[ON
UPON SAID FINDING AT PRESENT; RIGHT OF APPEAL EXPLAINED
AND UNDERSTOOD

 

At the conclusion of the oral and evidentiary hearing on the Motion of the Defendant to
Suppress Evidence (Doc. #22), said hearing concluding on Friday, April 5, 2019, the following
briefing schedule Was discussed and agreed upon: both parties have ordered transcripts of the
multiple days of hearings on the aforesaid motion. Not later than 21 days after the filing of said
transcripts, the Defendant Will tile his post-hearing memorandum, to be followed not later than
21 days thereafter by the govemment’s post~hearing submission. The moving Defendant Will
then have 14 days, following receipt of the government’s submission within Which to file any
reply memorandum deemed necessaryl

Further, based on the record made in open Court on the aforesaid April 5, 2019, the
Defendant, having admitted to allegations set forth against him in a Petition filed April 3, 2019
(Doc. #58), directing him to show cause Why his bond, set and met June 2, 2017, should not be

revoked, the Defendant Was found in violation of said bond. Again, pursuant to the record made

in open Court, While finding the Defendant in violation of his bond, the Court deferred any
action/disposition on said finding to a later date, upon the condition of the Defendant’s good
behavior. 111 deciding upon this course of action, the Court has taken into account that, While
marijuana usage continues, the DefendantJ on balance, has performed Well on bond under the
supervision of the Pretrial Services Office.

Follovving the above, the Defendant Was orally explained his right of appeal, and he

indicated an understanding of same.

wa~w@

 

April 12, 2019 WALTER H. RICE
UNITED STATES DISTRICT .TUDGE

Copies to:

Counsel of record

